Exhibit 10.18.4 AMENDMENT NO. 3 TO LICENSE AND SUPPLY AGREEMENT This Amendment No. 3 to License and Supply Agreement (this “Amendment”) is entered into and effective as of February 2, 2014, (the “Amendment Date”), by and between ULURU Inc., a Nevada corporation having an address at 4452 Beltway Drive, Addison, TX 75001, USA (“ULURU”), MELMED HOLDING AG, a corporation organized and existing under the Laws of Switzerland and having an address at Bösch 71, CH6331 Hünenberg (“MELMED HOLDING”), and ALTRAZEAL AG, a corporation organized and existing under the Law of Switzerland and have an address at Bösch 71, CH 6331 Hünenberg (“ALTRAZEAL AG”). (each of ULURU, MELMED HOLDING, and ALTRAZEAL AG, a “Party” or together, the “Parties”). WHEREAS, ULURU and MELMED HOLDING are parties to that certain License and Supply Agreement, dated as of January 11, 2012 andULURU and ALTRAZEAL AG are parties to that certain Exclusive License and Supply Agreement, dated as of September 30, 2013 (the “Original Agreements”); WHEREAS, ULURU AND MELMED HOLDING executed that certain Amendment No. 1 to the License and Supply Agreement, effective as of December 21, 2012 and that certain Amendment No. 2 to the License and Supply Agreement, effective as of December 21, 2012 (the “Melmed Amendments”); WHEREAS, ULURU AND ALTRAZEAL AG executed that certain Amendment No. 1 to the Exclusive License and Supply Agreement, effective as of February 1, 2014 (the “AG Amendments”); WHEREAS, the Original Agreements, the Melmed Amendments, and the AG Amendments provides each with certain rights and licenses to patents and other intellectual property that cover ULURU’s product, Altrazeal®, including exclusive registration, marketing, promotion, sale and distribution rights in specified countries; WHEREAS, pursuant to the Original Agreements, the Melmed Amendments, and the AG Amendments, ULURU retains the right, and has an obligation, to manufacture and supply the Products to MELMED HOLDING and ALTRAZEAL AG; and WHEREAS, the Parties now wish to revise and amend the grant of exclusive rights to certain territories, attached as Exhibit F herein, by and between MELMED HOLDING and ALTRAZEAL AG. AGREEMENT NOW, THEREFORE ULURU, MELMED HOLDING, and ALTRAZEAL AG agree as follows: 1. Definitions. Unless otherwise expressly defined herein, all capitalized terms used herein have the meaning ascribed to them in the Original Agreements. 2. No other Changes; Consolidated Agreement. All other terms and conditions of the Original Agreements are hereby confirmed and shall remain in full force and effect. In the event of any conflict with the provisions of this Amendment and any provisions of the Original Agreements, the provisions of this Amendment shall control. Upon the request of either Party, the Parties shall prepare an Amended and Restated License and Supply Agreement that incorporates the terms of this Amendment into the Original Agreements and eliminates all terms in the Original Agreements that have been rendered obsolete or unnecessary due to this Amendment. 3. Multiple Counterparts. This Amendment may be executed in multiple counterparts, each of which shall be deemed an original but all of which shall constitute one and the same agreement. Facsimile or PDF signatures of this Amendment shall have the same force and effect as an original signature. IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by their respective duly authorized representatives as of the date first above written: MELMED HOLDING AG ULURU Inc. By: /s/ Helmut Kerschbaumer By: /s/ Kerry P. Gray Name: Helmut Kerschbaumer Name: Kerry P. Gray Title: Chairman Title: President and Chief Executive Officer ALTRAZEAL AG By: /s/ Helmut Kerschbaumer Name: Helmut Kerschbaumer Title: Chief Executive Officer By: /s/ Klaus Kuehne Name: Klaus Kuehne Title: EXHIBIT F Exchange of Territories Territories transferred from MELMED HOLDING AG to ALTRAZEAL AG · Jordan · Syria Territories transferred from ALTRAZEAL AG to MELMED HOLDING AG · Albania · Bosnia · Croatia · Kosovo · Macedonia · Montenegro · Serbia For illustration purposes, after such transfer of territories, the following is a listing of territories for each of the parties: ALTRAZEAL AG Africa ** Excluding North Africa and French Speaking Africa Latin America Georgia Turkmenistan Ukraine Commonwealth of Independent States Asia and Pacific ** Excluding China, Hong Kong, Macau, Taiwan, South Korea, and Japan ** Excluding Australia and New Zealand Middle East: Jordan Syria MELMED HOLDING AG Europe: Middle East: Austria Bahrain Belgium Egypt Bulgaria Kuwait Cyprus Oman Czech Republic Quatar Denmark Saudi Arabia Estonia UAE Finland France North Africa / French Speaking Africa: Germany Algeria Hungary Angola Ireland Cote dİvorie Italy Equatorial Guinea Latvia Gaban Lithuania Lybia Malta Morocco Netherlands Namibia Norway Tunesia Poland Portugal Ex-Jugoslavia Romania Albania Spain Bosnia Sweden Croatia Switzerland Kosovo United Kingdom Macedonia Montenegro Asia and Pacific Serbia Australia Slovakia New Zealand Slovenia
